Per Curiam.
Plaintiff filed her suit to recover damages for personal injuries which she claims to have incurred and which she avers were occasioned by the negligence of defendants. The defendants demurred to the declaration, and after argument the same was sustained. This was followed by the issuance of a writ of error from this court without any final judgment having been entered in the trial court, and, so far as the record shows, we are not advised that a final judgment has since been entered therein. Under this state of facts the practice will not permit of a review of the case in this court. Green v. Eaton Probate Judge, 40 Mich. 244; Delaney v. Lumber Co., 144 Mich. 351 (108 N. W. 77); Barribeau v. City of Detroit, 146 Mich. 392 (109 N. W. 665); In re Vetter’s Estate, 162 Mich. 109 (127 N. W. 306).
The writ will be dismissed, with costs to appellee.